 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   JAMES ANTHONY WILLIAMS,

 9                              Plaintiff,                 Case No. C18-0218-JCC-MAT

10          v.                                             ORDER GRANTING MOTION TO
                                                           STRIKE
11   BRUCE C GAGE, et al.,

12                              Defendants.

13

14          This is a 42 U.S.C. § 1983 prisoner civil rights action. On April 19, 2019, a non-party to

15   this case and inmate at the Washington State Penitentiary (“WSP”), Joe J.W. Roberts Jr., filed a

16   motion on behalf of plaintiff to consolidate this action with one Mr. Roberts has filed and to appoint

17   counsel to represent them in bringing a class action complaint. (Dkt. 70.) Mr. Roberts explained

18   in the motion and in an accompanying declaration (Dkt. 71) that plaintiff was on security

19   enhancements at the WSP and was not allowed pen, paper, or to file or receive legal documents.

20   (See Dkts. 70, 71.) Mr. Roberts, therefore, signed the motion and declaration on behalf of plaintiff.

21   (See Dkt. 70 at 4; Dkt. 71 at 1.)

22          Defendants have moved to strike Mr. Roberts’ submissions. (Dkt. 71.) Among other

23   things, defendants point out that plaintiff never signed the submissions in violation of Federal Rule



     ORDER GRANTING MOTION TO
     STRIKE - 1
 1   of Civil Procedure 11(a), which provides, “Every pleading, written motion, and other paper must

 2   be signed . . . by a party personally if the party is unrepresented. . . . The court must strike an

 3   unsigned paper unless the omission is promptly corrected after being called to the . . . party’s

 4   attention.” Fed. R. Civ. P. 11(a) (emphasis added).

 5          The Court agrees with defendants that Rule 11(a) requires the Court to strike Mr. Roberts’

 6   submissions because plaintiff did not sign them. Defendants notified plaintiff of the deficiency in

 7   their motion to strike, which they filed on May 3, 2019. Although plaintiff was allegedly unable

 8   to access pen and paper at the time Mr. Roberts filed the motion to consolidate on April 19, 2019,

 9   staff at the WSP informed the Clerk of Court on May 9, 2019, that plaintiff had been transferred

10   to the Monroe Correctional Complex. Therefore, based on the current record, the Court concludes

11   that plaintiff has had sufficient opportunity to correct the omission but has not done so.

12          Accordingly, the Court GRANTS defendants’ motion to strike (Dkt. 72) and directs the

13   Clerk to STRIKE Docket Numbers 70 and 71 from the docket. The Clerk is directed to send copies

14   of this order to the parties and to the Honorable John C. Coughenour.

15          Dated this 28th day of May, 2019.

16

17                                                         A
                                                           Mary Alice Theiler
18                                                         United States Magistrate Judge

19

20

21

22

23



     ORDER GRANTING MOTION TO
     STRIKE - 2
